CaSe: 5218-mC-00054-SL DOC #Z 21-2 Filed: 11/28/18 l Of 12. Page|D #Z 230

CaSe: 5218-mC-00054-SL DOC #Z 21-2 Filed: 11/28/18 2 Of 12. Page|D #Z 231

UNITED sTATEs or AMERICA
FEDERAL TRADE COMMISSION
WASHJNGTON, D.c, 205 30

 

Officeoi`the Secretaiy SEP 1 g 2018

Via Federal Express
Rachel Scava

Chief Operating Officer and General Counsel
Fully Accountable, LLC

2680 West Market Street

Fairlawn, OH 44333

FTC Matter No. 1723195
Dear Ms. Scava:

The Federal Trade Commission (“FTC”) has issued the attached Civil Investigative
Demand (“CID”) asking for testimony as part of a non-public investigation Our purpose is to
determine whether Fully Accountable, the Group A Entities, or the Group B Entities, each as
defined in the attached CID, and related entities and individuals, have made or participated in
making, in any respect, false, misleading, or unsubstantiated representations in connection with
the marketing of consumer products, in violation of Sections 5 and 12 of the Federal Trade
Commission Act (“FTC Act”), 15 U.S.C. §§ 45 and 52, or have engaged in deceptive or unfair
acts or practices by charging or participating in the charging, in any respect, for consumer
products without consumers’ authorization, in violation of Section 5 of the FTC Act, and
whether Commission action to obtain monetary relief would be in the public interest Please read
the attached documents carefully. Here are a few important points we Would like to highlight:

l. Contact FTC counsel, Harris Senturia (216-263-3420; hsenturia@ftc.gov) as
soon as possible to schedule an initial meeting to be held within 14 days. You can
meet in person or by phone to discuss any questions you have, including whether
there are changes to how you comply with the CID that would reduce your cost or
burden while still giving the FTC the information it needs. Please read the attached
documents for more information about that meeting

2. You must continue to suspend any routine procedures for electronic or paper
document destruction, and you must preserve all paper or electronic documents
that are in any way relevant to this investigation, even if you believe the documents
are protected from discovery by privilege or some other reason.

3. The FTC will use information you provide in response to the CID for the
purpose of investigating violations of the laws the FTC enforces. We will not
disclose the information under the Freedom of Infonnation Act, 5 U.S.C. § 552. We
may disclose the information in response to a valid request from Congress, or other
civil or criminal federal, State, local, or foreign law enforcement agencies for their
official law enforcement purposes The FTC or other agencies may use and disclose

CaSe: 5218-mC-00054-SL DOC #Z 21-2 Filed: 11/28/18 3 Of 12. Page|D #Z 232

your response in any federal, state, or foreign civil or criminal proceeding, or if
required to do so by law. However, we will not publicly disclose your information
without giving you prior notice.

4. Please read the attached documents closely. They contain important information
about where and when the company’s designee must appear to give testimony

Please contact FTC counsel as soon as possible to set up an initial meeting We
appreciate your cooperation

Very truly yours,

iSO/\ai aid C/LtUii?/¢ 9»¢§§

Donal ld S. Clarl<
Secretary of the Commission

CaSe: 5218-mC-00054-SL DOC #Z 21-2 Filed: 11/28/18 4 Of 12. Page|D #Z 233

 

CIVIL lNVESTIGA TIVE DEMAND
Orai Testi'mony

 

 

FULLY ACCOUNTAB LE Ll_C
2680 WEST N|ARKET STREET
FiillRl_il\WNl OH 44333

2. FROM
UN|TED STATES OF AMERICA
FEDERAL TRADE CO|'le'llSS|ON

 

 

23. MATTER NU|V|BER 1723195

 

This demand is issued pursuant to Section 20 ot the Federal Trade Commission Act, 15 U.S.C. § 57b-1, in the
course of an investigation to determine Whether there ts, has been, or may be a violation of any laws administered
by the Federal Trade Commission by conduct, activities or proposed action as described in item 6.

 

3. LOCAT|ON OF HEAR|NG

1111 SuperiorAve-nue,
Suite 200,
Cleve|and, OH 44114

4. YOUR APPEARANCE W|LL BE BEFORE

Harris A. Senturia, or other duly designated person

 

 

5. DATE AND TlME OF HEAR|NG

October 12, 2018 at 9:30AI£

 

6. SUBJECT OF iNVEST|GAT|ON

See attached Subject of investigation and Schedule and attached resolutions

 

7. RECORDS CUSTOD|AN/DEPUT‘( CUSTOD|AN

Samuel Bai<eri'.ion Steigerl Federal Trade Commission,
1111 Superior Avenue, Suite 200,

Cleveland, Ol-l 44114

(216) 263-3414/(216) 263-3442

 

8. CON'|M|SS|ON COUNSEL

Harris A. Senturia, Federa| Trade Commissionl
1111 Superior Avenue, Suite 200.

Cleveland, Ol-i 44114

(216) 263-3420

 

DATE lSSUED

Qi/it>iis

 

CGMM}SSlONER'S SlGNATURE

M€&M¢./

 

lNSTRUCT|ONS AND NOTICES

The delivery of this demand to you by any method prescribed by the
Commission's Ruies of Practice is legal service and may subject you to a
penalty imposed by law fortailure to comply This demand does not
require approval by OMB underthe Paperworl< Reductlon Aci of 1980.

PET|T|ON TO LlM|T OR QUASH

The Commission's Rules of Practice require that any petition to limit or
quash this demand be nled within 20 days after service, or, if the return
date is less than 20 days after service, prior to the return date. The original
and twelve copies of the petition must he filed with the Secreiary of the
Federal Trade Commission, and one copy should be sent to the
Commission Counsel named in item 8.

YOUR RlGHTS TO REGULATORY ENFORCEMENT
FA|RNESS

The FTC has a longstanding commitment to a fair regulatory enforcement
environment if you are a small business (under Small Business
Administration standards), you have a right to contactthe Small Business
Administration's National Ombudsman at 1-888-REGFA|R
(1-888-734-3247) or www.sba.goviombudsman regarding the fairness ot
the compiiance and enforcement activities of the agency. You should
understandl however, that the National Ombudsman cannot change, stop,
or delay a federal agency enforcement action.

The FTC strictly iorbids retaliatory acts by its employees, and you will not
be penalized for expressing a concern about these activities.

 

TRAVEL EXPENSES

Use the enclosed travel voucher to claim compensation 10 which you are entitled as a witness for the Commission. The completed travel voucher and this
demand should be presented lo Commission Counsel for payment lf you are permanently or temporarily living somewhere other than the address on this
demand and it would require excessive travel for you to appear, you must get prior approvai from Commission Counsei.

A copy ofthe Commission's Ru|es of F'ractice is available online at _h_t_ip'iib__ii _lyi_'i§T__Q___

Fl'C Form 141 (rev.11/17)

  

€.S..O.f.i?.ra<;ti_c_e. Paper copies are available upon request

 

CaSe: 5218-mC-00054-SL DOC #Z 21-2 Filed: 11/28/18 5 Of 12. Page|D #Z 234

 

Form of Certificate of Comp|iance*

 

l/We do certify that all of the information required by the attached Civil investigative Demand which is
in the possession, custody, control, or knowledge ofthe person to whom the demand is directed has been
submitted to a custodian named hereinl

if an interrogatory or a portion of the request has not been fully answered or portion of the report has
not been completed the objection to such interrogatory or uncompleted portion and the reasons for the
objection have been stated

Signature

 

Tit|e

 

Sworn to before me this day

 

 

Notary Public

 

*ln the event that more than one person is responsible for answering the interrogatories or preparing the report, the certificate
shall identity the interrogatories or portion ofthe report for which each certifying individual was responsible. ln place of a sworn
statementl the above certificate of compliance may be supported by an unsworn declaration as provided for by 28 Ll.S.C. § 1746.

 

FTC Form 141 -back(rev11i17)

CaSe: 5218-mC-00054-SL DOC #Z 21-2 Filed: 11/28/18 6 Of 12. Page|D #Z 235

FEDERAL TRADE COM]VIISSION (“FTC”)
CIVIL INVESTIGATIVE DEMAND (“CID”) SCHEDULE
FTC File No. 1723195

Meet and Confer: You must contact FTC counsel, Harris Senturia (216-263-3420;
hsenturia@ftc.gov), as soon as possible to schedule a meeting (telephonic or in person) to be
held within fourteen (14) days after you receive this CID. At the meeting, you must discuss with
FTC counsel any questions you have regarding this CID or any possible CID modifications that
could reduce your cost, burden, or response time yet still provide the FTC with the information it
needs to pursue its investigationl The meeting also will address how to assert any claims of
protected status (e.g., privilege, work-product, etc.) and the production of electronically stored
information

Document Retention: You must continue to retain all documentary materials used in preparing
responses to this CID. The FTC may require the submission of additional documents later
during this investigation Accordiugly, you must continue to suspend any routine

procedures for document destruction and take other measures to prevent the destruction of
documents that are in any way relevant to this investigation, even if you believe those
documents are protected from discovery See 15 U.S.C. § 50; see also 18 U.S.C. §§ 1505, 1519.

Sharing of Int`ormation: The FTC will use information you provide in response to the ClD for
the purpose of investigating violations of the laws the FTC enforces. We will not disclose such
information under the Freedorn of Inforrnation Act, 5 U.S.C. § 552. We also will not disclose
such inforrnation, except as allowed under the FTC Act (l 5 U.S.C. § 57b-2), the Commission’s
Rules of Practice (16 C.F.R. §§ 4.10 & 4.1 l), or if required by a legal obligation. Under the FTC
Act, we may provide your information in response to a request from Congress or a proper
request from another law enforcement agency. However, we will not publicly disclose such
information without giving you prior notice

Certification of Compliance: You or any person with knowledge of the facts and
circumstances relating to the responses to this CID must certify that such responses are complete
by completing the “Form of Certificate of Compliance” set forth on the back of the CID form or
by signing a declaration under penalty of perjury pursuant to 28 U.S.C. § 1746.

Dei'lnitions and Instruction-s: Please review carefully the Definitions and Instructions that
appear after the Specifications and provide important information regarding compliance with this
CID.

SUBJECT OF INVT,STIGATION

Whether Fully Accountable, the Group A Entities, or the Group B Entities, each as defined
herein, and related entities and individuals, have made or participated in making, in any respect,
false, misleading, or unsubstantiated representations in connection with the marketing of
consumer products, in violation of Sections 5 and 12 of the Federai Trade Commission Act
(“FTC Act”), ]5 U.S.C. §§ 45 and 52, or have engaged in deceptive or unfair acts or practices by
charging or participating in the charging, in any respect, for consumer products without

CaSe: 5218-mC-00054-SL DOC #Z 21-2 Filed: 11/28/18 7 Of 12. Page|D #Z 236

consumers’ authorization, in violation of Section 5 of the FTC Act, and whether Commission
action to obtain monetary relief would be in the public interest See also attached resolutions

SPECIFICATIONS

Applicable Time Period: Unless otherwise directed, the applicable time period for the requests
set forth below is from July 1, 2014, until the date of full and complete compliance with this
CID.

A. Investigational Hearing Testimony: The Company must designate and make available
one or more officers, directors, or managing agents, or others who consent, to testify on its
behalf. Unless a single individual is designated, the Company must designate in advance and in
writing the matters on which each designee will testify. The person(s) designated must testify
about information known or reasonably available to the Company, and their testimony shall be
binding upon it. 16 C.F.R. § 2.7(h). The person(s) designated must be prepared to provide
testimony relating to the following topics:

1. All of the Company’s responses to the lnterrogatories set forth in the CID issued
September 21, 2017.

2. All documents produced by the Company in response to the CID issued
September 21, 2017.

3. All efforts made by the Company to locate information responsive to the CID
issued September 21, 2017, including the identities of all individuals involved in
those efforts

4. All efforts made by the Company to prevent the destruction of documents that are
in any way relevant to the investigation, as instructed in the ClD issued
Septernber 21, 2017.

5. The Company’s information or records management systems, systems for

electronically stored information, and any other issues relevant to compliance
with the ClD issued September 21 , 2017.

6. All relationships between the Company and Elevated Health, LLC_

7. All relationships between the Company and Sarah Scava,

DEFINITIONS
The following definitions apply to this CID:

D-l. “Cornpany,” “You,” “Your,” or “Fuily Accountable” means Fully Accountable, LLC,
its wholly or partially owned subsidiaries9 unincorporated divisions, joint ventures, operations
under assumed names, and aftiliates, and all directors, officers, members, employees, agents,

CaSe: 5218-mC-00054-SL DOC #Z 21-2 Filed: 11/28/18 8 Of 12. Page|D #Z 237

consultants, and other persons working for or on behalf of the foregoing, including, but not
limited to, Christopher Giorgio and Rachel Scava.

D-Z. “Document” means the complete original, all drafts, and any non-identical copy, whether
different from the original because of notations on the copy, different metadata, or otherwise, of
any item covered by15 U.S.C. § 57b-l(a)(5), 16 C.F.R. § 2.7(a)(2), and Federal Rule of Civil
Procedure 34(a)(l )(A).

D-3. “Group A Entity(ies)” shall mean any or all of the following: Innovated Health LLC,
Global Community Innovations LLC, Premium Health Supplies, LLC, Buddha My Bread
LLC, Innovated Fuli`lllment LLC, Vista Media LLC, Emerging Nutrition Inc., ShipSmart
LLC, Guerra Company LLC, ASH Abbas LLC, and Your Healthy Lifestyle LLC, their
wholly or partially owned subsidiaries, unincorporated divisions, joint ventures, operations under
assumed names, successors, and affiliates, and all directors, officers, members, employees,
agents, consultants, and other persons working for or on behalf of the foregoing, including, but
not limited to, Fred Guerra, Lanty Gray, Rafat Abbas, Ashraf Abbas, Robby Salaheddine, and
Rachel Scava.

D-4. “Group B Entity(ies)” shall mean any or all of the following: Leading Health
Supplements, LLC (also dba Health Supplements), AMLK Holdings, LLC, General Health
Supplies, LLC, Natural Health Supplies, LLC, BHCO Hoidings, LLC, and Consumer’s
Choice Health, LLC, their wholly or partially owned subsidiaries, unincorporated divisions,
joint ventures, operations under assumed names, successors, and affiliates, and all directors,
officers, members, employees, agents, consultants, and other persons working for or on behalf of
the foregoing

INSTRUCTIONS

I-l. Petitions to Limit or Quash: You must tile any petition to limit or quash this CID with
the Secretary of the FTC no later than twenty (20) days after service of the CID, or, if the return
date is less than twenty (20) days after service, prior to the return date. Such petition must set
forth all assertions of protected status or other factual and legal objections to the ClD and comply
with the requirements set forth in 16 C.F.R. § 2.10(a)(1) - (2). The FTC will not consider
petitions to quash or limit if you have not previously met and conferred with FTC staff
and, absent extraordinary circumstances, will consider only issues raised during the meet
and confer process. 16 C.F.R. § 2.7(1<); see also § 2.11(b). If you tile a petition to limit or
quash, you must still timely respond to all requests that you do not seek to modify or set
aside in your petition 15 U.S.C. § 57b-l(f); 16 C.F.R. § 2.10(b).

1-2. Withholding Requested Material / Privilege Claims: If you withhold from production
any material responsive to this CID based on a claim of privilege, work product protection
statutory exemption or any similar claim, you must assert the claim no later than the return date
of this CID, and you must submit a detailed log, in a searchable electronic format, of the items
withheld that identifies the basis for withholding the material and meets all the requirements set
forth in 16 C.F.R. § 2.1l(a)- (c). The information in the log must be of sufficient detail to
enable FTC staff to assess the validity of the claim for each document, including attachmentsj
without disclosing the protected information if only some portion of any responsive material is

CaS€Z 5218-mC-00054-SL DOC #Z 21-2 Filed: 11/28/18 9 Of 12. Page|D #Z 238

privileged, you must submit all non-privileged portions of the material. Otherwise, produce all
responsive information and material Without redaction. 16 C.F.R. § 2.11(0). The failure to
provide information sufficient to support a claim of protected status may result in denial of the
claim. 16 C.F.R. § 2.1 l(a)(l).

l-3. Modification of Specif"lcations; The Bureau Director, a Deputy Bureau Director,
Associate Director, Regional Director, or Assistant Regional Director must agree in writing to
any modifications of this CID. 16 C.F.R. § 2.7(l).

1-4. Scope of Search: This CID covers documents and information in your possession or
under your actual or constructive custody or control, including documents and information in the
possession custody, or control of your attorneys, accountants, directors, officers, employees,
service providers, and other agents and consultants, whether or not such documents or
information were received from or disseminated to any person or entity.

I~S. Sensitive Personally Identii`lable Information (“Sensitive PII”) or Sensitive Health
Information (“SHI”): if any materials responsive to this CID contain Sensitive PII or SHI,
please contact FTC counsel before producing those materials to discuss whether there are steps
you can take to minimize the amount of Sensitive PIl or SHI you produce, and how to securely
transmit such information to the FTC.

Sensitive PII includes an individual’s Social Security number; an individual’s biometric
data (such as fingerprints or retina scans, but not photographs); and an individual’s name,
address, or phone number in combination with one or more of the following: date of birth,
Social Security number, driver’s license or state identification number (or foreign country
equivalent), passport number, financial account number, credit card number, or debit card
number. SHI includes medical records and other individually identifiable health information
relating to the past, present, or future physical or mental health or conditions of an individual, the
provision of health care to an individual, or the past, present, or future payment for the provision
of health care to an individual

I-6. Oral Testimony Procedures: The taking of oral testimony pursuant to this CID will be
conducted in conformity with Section 20 of the Pederal Trade Commission Act, 15 U.S.C. §
57b-1, and with Part 2A ofthe FTC’s Rules, 16 C.F.R. §§ 2.7(f), 2.7(h), and 2.9.

CaSe: 5218-mC-00054-SL DOC #Z 21-2 Filed: 11/28/18 10 Of 12. Page|D #Z 239

UNITED STATES OF AMERICA
FEDERAL TRADE COMMISSION

COMMISSIONERS: Jon Leibowitz, Chairman
Pamela J ones Harbour

William E. Kovacic
J. Thomas Rosch

RESOLUTION I)IRECTING USE OF COMPULSORY PROCESS IN A NONPUBLIC
INVESTIGATION OF UNNAMED PERSONS ENGAGED DIR.ECTLY OR
INDIRECTLY IN THE ADVERTISING OR MARKETING OF DIE`I`ARY
SUPPLEMENTS, FOODS, DRUGS, DEVICES, OR ANY OTHER PRODUCT OR
SERVICE INTENDED TO PROVIDE A HEALTH BENEFIT OR 'I`O AFFECT THE
STRUCTURE OR FUNCTION OF THE BODY

File No. 0023191
Nature and Scope of luvestigation:

To investigate whether unmarried persons, partnerships, or corporations, or others
engaged directly or indirectly in the advertising or marketing of dietary supplements, foods,
drugs, devices, or any other product or service intended to provide a health benefit or to affect
the structure or function of the body have misrepresented or are misrepresenting the safety or
efficacy of such products or services, and therefore have engaged or are engaging in unfair or
deceptive acts or practices or in the making of false advertisements, in or affecting commerce, in
violation of Sections 5 and 12 of the Federa.l Trade Comrnission Act, 15 U.S.C. §§ 45 and 52.
The investigation is also to determine whether Comrnission action to obtain redress for injury to
consumers or others Would be in the public interest

The Federal Trade Commission hereby resolves and directs that any and all compulsory
processes available to it be used in connection with this investigation for a period not to exceed
ten (10) years from the date of issuance of this resolution The expiration of this ten (1(}) year
period shall not limit or terminate the investigation or the legal effect of any compulsory process
issued during the ten (10) year period The Federal Trade Commission specifically authorizes
the filing or continuation of actions to enforce any such compulsory process after expiration of

the ten year period.
Authority to conduct investigation:

Sections 6, 9, 10, and 20 of the Federal Trade Commission Act, 15 U.S.C. §§ 46, 49, 50,
and 57b-1, as arnended; FTC Procedures and Rules of Practice, 16 C.F.R. § l.l et seg. and
supplements thereto

By direction of the Commission. M f 123 é

Donald S. Clark

, Secretary
Issuecl: August 13, 2009

CaSe: 5218-mC-00054-SL DOC #Z 21-2 Filed: 11/28/18 11 Of 12. Page|D #Z 240

UNITEI) STATES OF AMER]CA
BEFORE THE FEDERAL TRADE COMMISSION

COM.MISSI()NERS: Edith Ramirez, Chairwoman
l\’laureen K. Ohlhaus.en
'l`errell McSweeny

RESOLUTION DiRECTING USE OF C()MPULS()RY PRO(.`ESS Il\l NON-PUBLIC
INVESTI(§ATI()N OF UNNAMED PERS()NS, P.ARTN F.RSHIPS OR CORPORATIONS
E?~'(§._».\GEI) ]N TIIE DECEPTIVE OR UNFMR USE OF E-‘VIAIL, METATAGS,

f OMPUTER (`.()I)E OR PROGRAMS, OR DECEPTIVE OR UNFAIR PRACT]CES
I`NV()LVING INTERNET~RELATED GOODS OR SERVICES

Filc No. 9923259
_\lature and Scope of lnvcstigation:

To determine Wliether warranted persons, partnerships or corporations have been or are
engaged in the deceptive or unfair use of e~mail, metatags. computer code or programs or
deceptive or unfair practices involving interact-related goods or services in violation ol`Seetions
5 or 12 ofthe Federal Trade Commission Act, 15 U.S.C. §§ 45, 5?.. as amended The
investigation is also to determine whether Commission action to obtain equitable monetary relief
for injury to consumers or others would be in the public interest

The Federal Trade Comrnission hereby resolves and directs that any and all compulsory
processes available to it be used in connection with this investigation for a period not to exceed
five years from the date of issuance of this resolution The expiration of this tive~year period
shall not limit or terminate the investigation or the legal effect oi`any compulsory process issued
during the tive~year period The l~`ederal Trade Commission specifically authorizes the filing or
continuation of actions to enforce any such compulsor; process after the expiration of the tive~
year period

Aurhority to Conduct lnvestigation;

Sccti-ons 6. 9. 30. and 20 ofthe Federal Trade Connnission Act. li U.S.C. §§ 46, 49. 5(1,
and :'>'Ib~l _ as amended; FTC Procedures and Rules ot` Practice. 16 CF,R, Part l.l et seg. and
supplements thereto

By direction of the Coni:rnission. g :l /:, f
aj f

Donald S. Clarlt
Secretary
`Issucd: August l. 2916

CE\'S'G`Z`BZlS-mC-OOOBZl-`SL DOC #Z 21-2 Fi|'ed:' 11/28/18 12 Of 12. Page|D #Z 241

UNITED STATES OF AMERICA
BEFORE THE FEDERAL TRADE COMN[[SSION

COMMISSIONERS: Edith Ramirez, Chairwoman
Julie Brill
Maureen K. Ohlhausen
Joshua D. Wright

RESOLUTION DIRECTING USE OF COMPULSORY PROCESS IN A NON-PUBLIC
INVESTIGATION OF UNAUTHORIZED CHARGES TO CONSUMERS’ ACCOUNTS

Filc No. 082-3247
Naturc and Scope of Investigation:

To determine Whether unnamed persons, partnerships corporations or others have
engaged in or are engaging in deceptive or unfair acts or practices in or affecting commercc, in
connection with making unauthorized charges or debits to consumers’ accounts, including
unauthorized charges or debits to credit card accounts, bank accounts, investment accounts, or
any other accounts used by consumers to pay for goods and scrvices, in violation of Section 5 of
the Fecleral Trade Commission Act, 15 U.S.C. § 45, and/or the Electronic Fund Tran'sfer Act, 15
U.S.C. § 1693, et seq. The investigation is also to determine Whethcr Commission action to
obtain monetary rclicf, including consumer redress, disgorgement, or civil penalties, would be in
the public interest

The Federal Trade Commission hereby resolves and directs that any and all compulsory
processes available to it be used in connection With this investigation for a period not to exceed
five (5) years from the date of issuance of this resolution The expiration of this five-year period
shall not limit or terminate the investigation or the legal effect of any compulsory process issued
during the five-year period The cheral Trade Ccmmission specincally authorizes the filing or
continuation of actions to enforce any such compulsory process a&er the expiration of the five_-
year pcriod.

Authority to Conduct lnvestigation:

Sections 6, 9, 10, and 20 ofthe Fedcral Trade Commission Act, 15 U.S.C. §§ 46, 49, 50,
and 57b-l, FTC Proccdures and Rules of Practice, 16 C.F.R. § I.l et seq., and supplements
thereto, Section 917(c) of the Electronic Fund Transfer Act, 15 U.S.C. § 16930(c), and
Regulation E_q 12 C.F.R. § 205.1 er seq., and supplements thereto.

By direction Of_thc Commission. MX %\/L/

conard s. clair

. 7 Sccrctary
y Issued: September 20, 2013

